TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 17, 2015



                                      NO. 03-14-00678-CR


                                  Ex parte Leslie Parker Jones




       APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order entered by the trial court. Leslie Parker Jones has filed a motion

to dismiss the appeal. Therefore, the Court grants the motion, allows Leslie Parker Jones to

withdraw his notice of appeal, and dismisses the appeal. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.